Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 05/27/2021 for application number 16/953,057. Claims 1, 8, and 19 have been amended. Applicant’s amendments have overcome the statutory double patenting rejection under 35 USC §101 identified in the previous office action. Claims 1-19 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US10841907B2 in view of You et al. (US 20150230211 A1; hereinafter “You”).

The following table shows a mapping of the respective claims of the instant application against the claims of US Patent No. 10841907 B2.  




Instant Application 16/953,057
Patent US10841907B2
1. (Currently Amended) A method of a User Equipment (UE), the method comprising: 

receiving a first information element from a base station in a higher layer signaling; 

receiving second information from the base station in a DCI (Downlink Control Information) format; 

determining, based on the first information element, whether at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH (Physical Downlink Shared Channel) is mapped to at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH,



wherein the UE is provided, by the first information element, with a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped, 

wherein the first DMRS is mapped to one symbol at a first position within the scheduling time unit regardless of the first information element; 

in a case where the at least one second DMRS(s) is mapped, receiving the first DMRS and the at least one second DMRS(s) within the scheduling time unit, 

the second position(s) being determined from the plurality of candidates based on the second information; and 

in a case where the at least one second DMRS(s) is not mapped, receiving the first DMRS without the at least one second DMRS(s) being received within the scheduling time unit.  

1. A method of a User Equipment (UE), the method comprising: 

receiving a first information element from a base station; 




determining, based on the first information element, whether at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH (Physical Downlink Shared Channel) is mapped to at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH, 

the second position(s) being determined based on the first information element; 





wherein the first DMRS is mapped to one symbol at a first position within the scheduling time unit regardless of the first information element; 

in a case where the at least one second DMRS(s) is mapped, receiving the first DMRS and the at least one second DMRS(s) within the scheduling time unit; and 





in a case where the at least one second DMRS(s) is not mapped, receiving the first DMRS without the at least one second DMRS(s) being received within the scheduling time unit; 

wherein no DMRS for PDSCH other than the first DMRS or the at least one second DMRS(s) is mapped to any position different from the first position and the second position(s) within the scheduling time unit, and 

implementing the scheduling time unit with a variable scheduling time unit length.
2. (Original) The method of claim 1, wherein the first position is symbol 0 or symbol 3.  
2. The method of claim 1, wherein the first position is symbol 0 or symbol 3.
3. (Original) The method of claim 1, further comprising: receiving a second information element indicating the first position.  
3. The method of claim 1, wherein further comprising: receiving a second information element indicating the first position. 
4. (Original) The method of claim 1, wherein the first position is prior to all of the second position(s) within the scheduling time unit in time domain.  
4. The method of claim 1, wherein the first position is prior to all of the second position(s) within the scheduling time unit in time domain. 
5. (Original) The method of claim 1, wherein at the first position or the second position(s), the first DMRS or the at least one second DMRS(s) is mapped to one resource element from among every two resource elements in frequency domain, and wherein remaining resource elements not used for the first DMRS or the second DMRS(s) at the first position or the second position(s) are used for transmission of the PDSCH.  
5. The method of claim 1, wherein at the first position or the second position(s), the first DMRS or the at least one second DMRS(s) is mapped to one resource element from among every two resource elements in frequency domain, and wherein remaining resource elements not used for the first DMRS or the second DMRS(s) at the first position or the second position(s) are used for transmission of the PDSCH.
6. (Original) The method of claim 1, wherein the PDSCH is not present during time duration at the first position or the second position(s).  
6. The method of claim 1, wherein the PDSCH is not present during time duration at the first position or the second position(s). 
7. (Original) The method of claim 1, wherein the first position or the second position(s) are prior to resources for the PDSCH within the scheduling time unit.  
7. The method of claim 1, wherein the first position or the second position(s) are prior to resources for the PDSCH within the scheduling time unit. 
8. (Currently Amended) A method of a base station, the method comprising: 

transmitting a first information element to a User Equipment (UE) in a higher layer signaling; 

transmitting second information to the UE in a DCI (Downlink Control Information) format; 

wherein, whether to transmit at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH (Physical Downlink Shared Channel) in at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH, corresponds to the first information element, 




wherein the first information element provides the UE with a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped, and 

wherein the first DMRS is transmitted in one symbol at a first position within the scheduling time unit regardless of the first information element; 

in a case where the at least one second DMRS(s) is to be transmitted, transmitting the first DMRS and the at least one second DMRS(s) within the scheduling time unit, 

the second information corresponding to the second position(s) where the at least one second DMRS(s) is transmitted, from the plurality of candidates; and 

in a case where the at least one second DMRS(s) is not to be transmitted, transmitting the first DMRS without the at least one second DMRS(s) being transmitted within the scheduling time unit.  
10. A method of a base station, the method comprising: 


transmitting a first information element to a User Equipment (UE); 



determining, based on the first information element, whether to transmit at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH (Physical Downlink Shared Channel) in at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH, 

the second position(s) being determined based on the first information element, 





wherein the first DMRS is transmitted in one symbol at a first position within the scheduling time unit regardless of the first information element; 

in a case where the at least one second DMRS(s) is to be transmitted, transmitting the first DMRS and the at least one second DMRS(s) within the scheduling time unit; and 





in a case where the at least one second DMRS(s) is not to be transmitted, transmitting the first DMRS without the at least one second DMRS(s) being transmitted within the scheduling time unit, 

wherein no DMRS for PDSCH other than the first DMRS or the at least one second DMRS(s) is transmitted in any position different from the first position and the second position(s) within the scheduling time unit, and 

implementing the scheduling time unit with a variable scheduling time unit length.
9. (Original) The method of claim 8, wherein the first position is symbol 0 or symbol 3.  
11. The method of claim 10, wherein the first position is symbol 0 or symbol 3. 
10. (Original) The method of claim 8, further comprising: transmitting a second information element indicating the first position.  
12. The method of claim 10, further comprising: transmitting a second information element indicating the first position. 
11. (Original) The method of claim 8, wherein the first position is prior to all of the second position(s) within the scheduling time unit in time domain.  
13. The method of claim 10, wherein the first position is prior to all of the second position(s) within the scheduling time unit in time domain. 
12. (Original) The method of claim 8, wherein at the first position or the second position(s), the first DMRS or the at least one second DMRS(s) is transmitted using one resource element from among every two resource elements in frequency domain, and wherein remaining resource elements not used for the first DMRS or the second DMRS(s) at the first position or the second position(s) are used for transmission of the PDSCH.  
14. The method of claim 10, wherein at the first position or the second position(s), the first DMRS or the at least one second DMRS(s) is transmitted using one resource element from among every two resource elements in frequency domain, and wherein remaining resource elements not used for the first DMRS or the second DMRS(s) at the first position or the second position(s) are used for transmission of the PDSCH. 
13. (Original) The method of claim 8, wherein the PDSCH is not present during time duration at the first position or the second position(s).  
15. The method of claim 10, wherein the PDSCH is not present during time duration at the first position or the second position(s). 
14. (Original) The method of claim 8, wherein the first position or the second position(s) are transmitted prior to resources for the PDSCH within the scheduling time unit.  
16. The method of claim 10, wherein the first position or the second position(s) are transmitted prior to resources for the PDSCH within the scheduling time unit. 
15. (Original) The method of Claim 1, the method further comprising: determining whether the second position(s) comprises more symbol(s) than the first position, based on the first information element.  
8. The method of claim 1, the method further comprising: determining whether the second position(s) comprises more symbol(s) than the first position, based on the first information element.
16. (Original) The method of Claim 1, wherein the first DMRS is mapped to only one symbol at the first position within the scheduling time unit.  
9. The method of claim 1, wherein the first DMRS is mapped to only one symbol at the first position within the scheduling time unit.
17. (Original) The method of Claim 8, the method further comprising: determining whether the second position(s) comprises more symbol(s) than the first position, based on the first information element.  
17. The method of claim 10, the method further comprising: determining whether the second position(s) comprises more symbol(s) than the first position, based on the first information element.
18. (Original) The method of Claim 8, wherein the first DMRS is transmitted in only one symbol at the first position within the scheduling time unit.
18. The method of claim 10, wherein the first DMRS is transmitted in only one symbol at the first position within the scheduling time unit.
19. (Currently Amended) A user equipment (UE) comprising:

a transceiver configured to: receive first information element from a base station in a higher layer signaling; and 

receive second information from the base station in a DCI (Downlink Control Information) format; and 

a controller configured to determine, based on the first information element, whether at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH (Physical Downlink Shared Channel) is mapped to at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH, 




wherein the UE is provided, by the first information element, with a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped, 

wherein the first DMRS is mapped to one symbol at a first position within the scheduling time unit regardless of the first information element, 

wherein the controller is configured to, in a case where the at least one second DMRS(s) is mapped, control the transceiver to receive the first DMRS and the at least one second DMRS(s) within the scheduling time unit, 


the second position(s) being determined from the plurality of candidates based on the second information, 

wherein the controller is configured to, in a case where the at least one second DMRS(s) is not mapped, control the transceiver to receive the first DMRS without the at least one second DMRS(s) within the scheduling time unit.   
19. A user equipment (UE) comprising: 


a transceiver configured to receive first information element from a base station; and 




a controller configured to determine, based on the first information element, whether at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH (Physical Downlink Shared Channel) is mapped to at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH, 

the second position(s) being determined based on the first information element, 





wherein the first DMRS is mapped to one symbol at a first position within the scheduling time unit regardless of the first information element, 

wherein the controller is configured to, in a case where the at least one second DMRS(s) is mapped, control the transceiver to receive the first DMRS and the at least one second DMRS(s) within the scheduling time unit, 



wherein the controller is configured to, in a case where the at least one second DMRS(s) is not mapped, control the transceiver to receive the first DMRS without the at least one second DMRS(s) within the scheduling time unit, 

wherein no DMRS for PDSCH other than the first DMRS or the at least one second DMRS(s) is mapped to any position different from the first position and the second position(s) within the scheduling time unit, and 

wherein the UE is configured to operate in a system capable of implementing the scheduling time unit with a variable scheduling time unit length.




Regarding claim 1, a subset of limitations are included in claim 1 of US10841907B2, and claim 1 further broadens the scope of claim 1 of US10841907B2, as outlined in the table above. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
 But US10841907B2 claims do not include the claim elements, “receiving second information from the base station in a DCI (Downlink Control Information) format, wherein the UE is provided, by the first information element, with a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped, the second position(s) being determined from the plurality of candidates based on the second information” in the instant application”. 
However, in the same field of endeavor, You discloses receiving second information from the base station in a DCI (Downlink Control Information) format ([0082] The control information transmitted through the PDCCH will be referred to as downlink control information (DCI). The DCI includes resource allocation information for a UE or UE group and other control information; [0209] The eNB may inform the UE of the additional DMRS pattern through an RRC signal or the (e)PDCCH (via DCI). The eNB may directly inform the UE of an RE location of the additional DMRS (= position/location of a second DMRS); thus the second information received via DCI provides a specific position of the second DMRS);, 
wherein the UE is provided, by the first information element, with a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped ([0209] Alternatively, the eNB may inform the UE of DMRS RE(s) to be used for the additional DMRS among the N DMRS RE locations by a bitmap scheme. Alternatively, the eNB may inform the UE of an index of one pattern to be used among P predefined additional DMRS pattern(s) in order to inform the UE of the additional DMRS pattern; thus the predefined additional DMRS pattern(s) included in the first information element transmitted via higher layer signaling are equivalent to a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped.), 
in a case where the at least one second DMRS(s) is mapped, receiving the first DMRS and the at least one second DMRS(s) within the scheduling time unit, the second position(s) being determined from the plurality of candidates based on the second information ([0206] and Fig. 16(b): An additional DMRS (= the second DMRS) is not transmitted without the default DMRS (= the first DMRS) and may always be transmitted together with the default DMRS… a DMRS having a higher density may be used by transmitting an additional DMRS in 8 REs in addition to DMRS REs of the default DMRS pattern as illustrated in FIG. 16(b); [0209] the eNB may inform the UE of an index of one pattern to be used (=  the resource allocation or a specific second position for the second DMRS obtained via second information received in a DCI) among P predefined additional DMRS pattern(s) (= candidate positions for a second DMRS indicated in the first information via higher layer signaling) in order to inform the UE of the additional DMRS pattern).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify claim 1 of US10841907B2 based on the above teaching from You to derive “receiving second information from the base station in a DCI (Downlink Control Information) format, wherein the UE is provided, by the first information element, with a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped, the second position(s) being determined from the plurality of candidates based on the second information” in the instant application”, because the modification uses prior art elements according to their established functions to produce a predictable result that is equivalent to the claimed limitations. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform this modification in order to enable one or more demodulation reference signals to occupy different positions within a variable length TTI. Therefore, claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US10841907B2 in view of You

Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of US10841907B2 in view of You. Claims 2-7 recite the same features as in claims 2-7, respectively, of US10841907B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of US10841907B2 in view of You, following the same rationale as set forth in the rejection of claim 1. Claim 8 recites similar corresponding features as in claim 1, from the perspective of a method for a base station. 

Claims 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-16 of US10841907B2 in view of You. Claims 9-14 recite the same features as in claims 11-16, respectively, of US10841907B2.

Claims 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 of US10841907B2 in view of You. Claims 15-16 recite the same features as in claims 8-9, respectively, of US10841907B2.

Claims 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-18 of US10841907B2 in view of You. Claims 17-18 recite the same features as in claims 17-18, respectively, of US10841907B2.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of US10841907B2 in view of You, following the same rationale as set forth in the rejection of claim 1. Claim 19 recites similar corresponding features as in claim 1, from the perspective of an apparatus for a UE. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You et al. (US 20150230211 A1; hereinafter “You”).

Regarding claim 1, You discloses a method of a User Equipment (UE), the method comprising: 
receiving a first information element from a base station in a higher layer signaling ([0194] The eNB may inform the UE of the DL/UL DMRS pattern that is to be used on the specific CC through an RRC signal (= higher layer signaling)…Alternatively, the eNB may inform the UE of a DMRS pattern that is to be used in a PDSCH/PUSCH through the RRC signal; thus the UE receives a first information element from the base station via an RRC signal (= higher layer signaling), wherein the first information comprises a DMRS pattern for PDSCH transmission);
receiving second information from the base station in a DCI (Downlink Control Information) format ([0082] The control information transmitted through the PDCCH will be referred to as downlink control information (DCI). The DCI includes resource allocation information for a UE or UE group and other control information; [0209] The eNB may inform the UE of the additional DMRS pattern through an RRC signal or the (e)PDCCH (via DCI). The eNB may directly inform the UE of an RE location of the additional DMRS (= position/location of a second DMRS); thus the second information received via DCI may provide an RE location (= specific position) of the second DMRS);
determining, based on the first information element, whether at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH (Physical Downlink Shared Channel) is mapped to at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH ([0194] The eNB may inform the UE of the DL/UL DMRS pattern (included in the first information element) that is to be used on the specific CC through an RRC signal (= higher layer signaling)…Alternatively, the eNB may inform the UE of a DMRS pattern that is to be used in a PDSCH/PUSCH through the RRC signal; [0209] and Fig. 16(b): The additional DMRS that is transmitted together with the default DMRS may be used in a time-frequency resource region (e.g. a PDSCH or a PUSCH) in which UE-specific data or a UE-specific signal is transmitted; thus the UE determines, based on the first information element provided by the base station, whether at least one second DMRS(s) (Demodulation Reference Signal(s)) for PDSCH is mapped to at least one symbol(s) at second position(s) within a scheduling time unit in addition to a first DMRS for PDSCH.),
wherein the UE is provided, by the first information element, with a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped ([0209] Alternatively, the eNB may inform the UE of DMRS RE(s) to be used for the additional DMRS among the N DMRS RE locations (= candidates of second position(s) within a scheduling unit for a second DMRS) by a bitmap scheme. Alternatively, the eNB may inform the UE of an index of one pattern to be used among P predefined additional DMRS pattern(s) (= candidate second DMRS patterns) in order to inform the UE of the additional DMRS pattern; [0209] and Fig. 16(b): the UE may use a default DMRS (= a first DMRS) when a bit value of a 1-bit field transmitted through a PDCCH (i.e., included in second information received via DCI in PDCCH) is 0 and use an additional DMRS pattern (= a second DMRS) when the bit value is 1; thus the predefined additional DMRS pattern(s) included in the first information element transmitted via higher layer signaling are equivalent to a group of a plurality of candidates of second position(s) within a scheduling unit in a case where the at least one second DMRS(s) is mapped.),
wherein the first DMRS is mapped to one symbol at a first position within the scheduling time unit regardless of the first information element [0206] and Figs. 16(a) and 16(b): For a default DMRS, a fixed RE location and sequence may be used according to a CC; thus the default DMRS (= the first DMRS) is mapped to one symbol at a first position within the scheduling time unit regardless of the first information element.); 
in a case where the at least one second DMRS(s) is mapped, receiving the first DMRS and the at least one second DMRS(s) within the scheduling time unit, the second position(s) being determined from the plurality of candidates based on the second information ([0206] and Fig. 16(b): An additional DMRS (= the second DMRS) is not transmitted without the default DMRS (= the first DMRS) and may always be transmitted together with the default DMRS… a DMRS having a higher density may be used by transmitting an additional DMRS in 8 REs in addition to DMRS REs of the default DMRS pattern as illustrated in FIG. 16(b); [0209] the eNB may inform the UE of an index of one pattern to be used (=  the resource allocation or a specific second position for the second DMRS obtained via second information received in a DCI) among P predefined additional DMRS pattern(s) (= candidate positions for a second DMRS indicated in the first information via higher layer signaling) in order to inform the UE of the additional DMRS pattern); and 
in a case where the at least one second DMRS(s) is not mapped, receiving the first DMRS without the at least one second DMRS(s) being received within the scheduling time unit ([0206] and Fig. 16(a): a default DMRS pattern as illustrated in FIG. 16(a) may be present; ([0206] and Fig. 16(b): An additional DMRS (= the second DMRS) is not transmitted without the default DMRS (= the first DMRS) and may always be transmitted together with the default DMRS; thus a default DMRS (= first DMRS) is mapped and transmitted in a case where the at least one second DMRS(s) is not mapped).

Regarding claim 2, You discloses the limitations of claim 1 as set forth, and You further discloses wherein the first position is symbol 0 or symbol 3 ([0210] and Fig. 11: a default DMRS may be transmitted on symbol #3 as in the same manner as conventional DMRS transmission and whether each of the other symbols #0, #1, #2, #4, #5, and #6 is used for DMRS transmission may be transmitted/received using a bitmap; indicating that the default DMRS may also be transmitted in symbol 0 which is indicated by a bitmap or transmitted in symbol 3).  The claim is written in an alternative form with species forming a Markush group representing a genus; the prior art document explicitly discloses at least one of the species (first position is symbol 3) which anticipates the genus (MPEP 2131.02).

Regarding claim 3, You discloses the limitations of claim 1 as set forth, and You further discloses receiving a second information element indicating the first position ([0206] For a default DMRS, a fixed RE location and sequence may be used according to a CC. Unlike a DMRS pattern of a conventional system in which a DMRS RE location is fixed irrespective of a cell, the default DMRS of the present invention may be a cell-specific RS and may depend upon a cell ID. Alternatively, the eNB may directly configure a default DMRS pattern;  (indicating a second information element indicating the first position).).

Regarding claim 4, You discloses the limitations of claim 1 as set forth, and You further discloses wherein the first position is prior to all of the second position(s) within the scheduling time unit in time domain ([0210] and Fig. 11: whether each of the other symbols #0, #1, #2, #4, #5, and #6 is used for DMRS transmission may be transmitted/received using a bitmap; if the default DMRS is transmitted in symbol 0, then the first position (of default DMRS) is prior to all of the second position(s) (of additional DMRS)within the scheduling time unit in time domain).  

Regarding claim 5, You discloses the limitations of claim 1 as set forth, and You further discloses wherein at the first position or the second position(s), the first DMRS or the at least one second DMRS(s) is mapped to one resource element from among every two resource elements in frequency domain, and wherein remaining resource elements not used for the first DMRS or the second DMRS(s) at the first position or the second position(s) are used for transmission of the PDSCH ([0220] For example, a DMRS pattern for two PRBs may be configured with respect to a specific UE as illustrated in FIG. 18 and the DMRS pattern illustrated in FIG. 18 may be used for two PRB bundles of a PDSCH region transmitted to the UE; [0240] The eNB processor may control the eNB RF unit so that related DMRS(s) may be transmitted together with DL data or a DL control signal in RB(s) to which a PDSCH or an EPDCCH (hereinafter, PDSCH/EPDCCH) is mapped.).  

Regarding claim 6, You discloses the limitations of claim 1 as set forth, and You further discloses wherein the PDSCH is not present during time duration at the first position or the second position(s) ([0220] For example, a DMRS pattern for two PRBs may be configured with respect to a specific UE as illustrated in FIG. 18 and the DMRS pattern illustrated in FIG. 18 may be used for two PRB bundles of a PDSCH region transmitted to the UE; [0240] The eNB processor may control the eNB RF unit so that related DMRS(s) may be transmitted together with DL data or a DL control signal in RB(s) to which a PDSCH or an EPDCCH (hereinafter, PDSCH/EPDCCH) is mapped; [0206] a default DMRS pattern as illustrated in FIG. 16(a) may be present and a DMRS having a higher density may be used by transmitting an additional DMRS in 8 REs in addition to DMRS REs of the default DMRS pattern as illustrated in FIG. 16(b); thus PDSCH may be transmitted in the same TTI as a first DMRS at a first position and a second DMRS at a second position and PDSCH is not present during time duration at the first position or the second position(s).).  .  

Claims 8-13 are rejected on the same grounds set forth in the rejection of claims 1-6, respectively. Claims 8-13 recite similar features as in claims 1-6, respectively, from the perspective of a method for a base station.

Regarding claim 15, You discloses the limitations of claim 1 as set forth, and You further discloses determining whether the second position(s) comprises more symbol(s) than the first position, based on the first information element ([0210] and Fig. 11: a default DMRS may be transmitted on symbol #3 as in the same manner as conventional DMRS transmission and whether each of the other symbols #0, #1, #2, #4, #5, and #6 is used for DMRS transmission may be transmitted/received using a bitmap; indicating that the second position(s) comprises more symbol(s) than the first position, based on the bitmap (= first information element)).     

Regarding claim 16, You discloses the limitations of claim 1 as set forth, and You further discloses wherein the first DMRS is mapped to only one symbol at the first position within the scheduling time unit ([0210] and Fig. 11: a default DMRS may be transmitted on symbol #3 as in the same manner as conventional DMRS transmission and whether each of the other symbols #0, #1, #2, #4, #5, and #6 is used for DMRS transmission may be transmitted/received using a bitmap; indicating that the default DMRS is mapped to only one symbol at the first position within the scheduling time unit).   

Claims 17-18 are rejected on the same grounds set forth in the rejection of claims 15-16, respectively. Claims 17-18 recite similar features as in claims 15-16, respectively, from the perspective of a method for a base station.

Claim 19 is rejected following the same rationale set forth in the rejection of claim 1. Claim 19 recites similar corresponding features as in claim 1, from the perspective of an apparatus for a UE. You further discloses a UE with a transceiver and a controller (Fig. 6: RF unit 23; processor 21 in receiving device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20150230211 A1; hereinafter “You”).

Regarding claim 7, You discloses transmitting DMRS(s) and PDSCH in the same TTI ([0220] For example, a DMRS pattern for two PRBs may be configured with respect to a specific UE as illustrated in FIG. 18 and the DMRS pattern illustrated in FIG. 18 may be used for two PRB bundles of a PDSCH region transmitted to the UE). Although You does not explicitly disclose “wherein the first position or the second position(s) are prior to resources for the PDSCH within the scheduling time unit”, this is simply a design implementation choice, which would have been obvious to a person of ordinary skill in the art, in order to allow a UE to decode the PDSCH using the DMRS sent in the same TTI as taught by You. This method of improving was well within the ability of one of ordinary skill in the art, who would have been motivated to perform such modification in order to select DMRS configurations for processing of downlink information that reduces the number of downlink information transmissions and improves the spectrum efficiency and user service quality of the communication system.  

Claim 14 is rejected following the same rationale set forth in the rejection of claim 7. Claim 14 recites similar corresponding features as in claim 7, from the perspective of an apparatus for a UE. You further discloses a UE with a transceiver and a controller (Fig. 6: RF unit 23; processor 21 in receiving device).

Response to Arguments
Applicant's arguments have been considered but are not persuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the citations being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ericsson (3GPP TSG-RAN WG2 #91bis, Malmö, Sweden, 5–9 October 2015, R2-154740) – Study of shorter TTI for latency reduction.
ETRI (3GPP TSG RAN WG1 Meeting #83, Anaheim, USA, 16-20 November 2015, R1-157110) – Discussion on TTI shortening
Yang et al. (US 2016/0057753 A1) – DMRS configuration received via higher layer signaling.
Yamamoto et al. (US 2018/0069652 A1) – Transmitting a first DMRS a first position and a second DMRS at a second position in a slot.
Sorrentino et al. (US 2016/0112171 A1) – Allocating reference demodulation reference signal (DMRS) parameters to user equipments (UE).
Papasakellariou et al. (US 2013/0155974 A1) – Signaling and resource allocation for a User Equipment (UE) with reduced processing capabilities.
Khoshnevis et al. (US 2014/0293881 A1) – DCI with selectable DMRS configuration.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471